UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2011 (May 18, 2011) BANCORP RHODE ISLAND, INC. (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation) 333-3318205-0509802 (Commission File Number)(IRS Employer Identification Number) One Turks Head Place, Providence, Rhode Island 02903 (Address of principal executive offices) (401) 456-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 18, 2011, Bancorp Rhode Island, Inc. (the “Company”) held its Annual Meeting of Shareholders (the “Meeting”) in Providence, Rhode Island.Of the 4,688,242 shares of the Company’s common stock outstanding as of the record date, 4,492,619 shares were present or represented by proxy at the Meeting.At the Meeting, the shareholders voted to (i) elect four Class III directors to serve until 2014, (ii) approve adoption of the Company’s Amended and Restated Non-Employee Directors Stock Plan, (iii) approve adoption of the Company’s 2011 Omnibus Equity Incentive Plan; (iv) approve an advisory (non-binding) proposal on the Company’s executive compensation, (v) approve an advisory (non-binding) proposal on the frequency of submission of the vote regarding the Company’s executive compensation and (vi) ratify the appointment of KPMG LLP as independent auditors for the Company.The voting results from the Meeting were as follows: For Against Broker Non-Vote PROPOSAL 1—To elect four ClassIII Directors with terms expiring in 2014 Malcolm G. Chace Ernest J. Chornyei Edward J. Mack Merrill W. Sherman For Against Abstain Broker Non-Vote PROPOSAL 2— To consider and approve adoption of the Company’s Amended and Restated Non-Employee Directors Stock Plan For Against Abstain Broker Non-Vote PROPOSAL 3— To consider and approve adoption of the Company’s 2011 Omnibus Equity Incentive Plan For Against Abstain Broker Non-Vote PROPOSAL 4— To consider and approve an advisory (non-binding) proposal on the Company’s executive compensation Three Years Two Years One Year Abstain Broker Non-Vote PROPOSAL 5— To consider and approve an advisory (non-binding) proposal on the frequency of submission of the vote regarding the Company’s executive compensation For Against Abstain PROPOSAL 6— To ratify the appointment of KPMG LLP as independent auditors for the Company ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibit Exhibit no.Exhibit None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANCORP RHODE ISLAND, INC. Date May 19, 2011 By: /s/Linda H. Simmons Linda H. Simmons Chief Financial Officer
